         Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 1 of 17




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

JANE DOE,

                  Plaintiff,

v.                                                                                No. CIV 19-1148 RB/CG

FORMER CORRECTIONAL OFFICER
BENNY CHEE, in his individual capacity;
FORMER WARDEN ROBERTA LUCERO-
ORTEGA, in her individual capacity;
SERGEANT RANDY GIFFORD, in his
individual capacity; and MAJOR GARY
TRUJILLO, in his individual capacity,

                  Defendants.

                               MEMORANDUM OPINION AND ORDER

         Defendant Benny Chee, formerly a correctional officer (CO) at the Western New Mexico

Correctional Facility (WNMCF), used his position of power to coerce Plaintiff Jane Doe to engage

in sexual intercourse. Chee later pled guilty to Criminal Sexual Penetration in the Third Degree

(Force or Coercion) in violation of N.M. Stat. Ann. § 30-09-11(F). Doe filed suit against Chee,

former warden Roberto Lucero-Ortega, and two other WNMCF employees, Randy Gifford and

Gary Trujillo, all in their individual capacities. 1 At issue in this Opinion is Lucero-Ortega’s motion

to dismiss on the basis of qualified immunity. For the reasons discussed below, the Court will grant

the motion.

I.       Background

The sexual assault

         Plaintiff Jane Doe was incarcerated at WNMCF in Grants, New Mexico. (Doc. 1-A


1
 On April 15, 2020, the parties filed a Rule 41(a)(1)(A)(ii) Stipulation of Dismissal of all claims against Gifford and
Trujillo. (Doc. 32.)
           Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 2 of 17




(Compl.) ¶ 1.) Defendant Roberta Lucero-Ortega was the warden of WNMCF, and Chee was

employed as a CO. (Id. ¶ 2.) In his capacity as a CO, Chee illegally coerced Doe into having oral

sex and/or sexual intercourse with him on four occasions, the last two times violently. (See id. ¶¶

10–49.) Doe alleges that “other correctional officers had seen” her in an unauthorized area with

Chee, but no one ever intervened or reported the misconduct. (Id. ¶¶ 50–54.) Doe wanted to ask

for help, but “she was scared and unsure who to trust[] because she knew that victims of sexual

abuse at WNMCF were often blamed and retaliated against by prison staff.” (Id. ¶¶ 54–55.)

           On March 21, 2017, due to information shared after a physical altercation between Doe

and another inmate, WNMCF staff began an investigation into Chee. (See Doc. 21-A.) On March

22, 2017, WNMCF called in the New Mexico State Police, who conducted an independent criminal

investigation and arrested Chee that evening. (See Doc. 22-B.) On that same day, Doe learned that

she was pregnant with Chee’s baby. 2 (See Compl. ¶ 57; see also Doc. 21-A.) Chee eventually pled

guilty to Criminal Sexual Penetration in the Third Degree (Force or Coercion) in violation of N.M.

Stat. Ann. § 30-09-11(F). (Compl. ¶ 68; Doc. 44-7.)

Prison Rape Elimination Act (PREA) 3 training at WNMCF

           Female inmates were moved to WNMCF in October 2016. (See Doc. 44-3 at 113:1–4.) In

2016, Jillian Shane was the PREA Coordinator for the New Mexico Corrections Department

(NMCD) and was responsible for “ensuring that all [state] prison facilities were in compliance

with the [PREA].” (See Docs. 44 at 9; 44-2; 44-3 at 111:16–23.) Cody Dunning was the PREA

Coordinator for WNMCF and was “responsible for following best practices in conformance with


2
    Doe miscarried in prison in May 2017. (Doc. 1-A (Compl.) ¶¶ 61–63.)
3
  “Congress enacted [the] PREA with the purpose of implementing standards and policies to prevent prison rape and
to ‘protect the Eighth Amendment rights of Federal, State, and local prisoners.’” Does 8–10 v. Snyder, 945 F.3d 951,
955–56 (6th Cir. 2019) (citing 34 U.S.C. § 30302 (formerly 42 U.S.C. § 15602)); see also 28 C.F.R. § 115.5–115.501.

                                                         2
        Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 3 of 17




[the] PREA . . . .” (Doc. 44-3 at 111:24–112:6.) Shane emailed Lucero-Ortega, Dunning, and

others on September 15, 2016, regarding the transition of female inmates to WNMCF. (Doc. 44-

2.) Shane stated that the facility was “required to conduct various trainings” regarding the “switch

in gender of the population . . . per [28 C.F.R. §] 115.31.” (See id.) Shane attached a training

entitled “Dynamics of Female Offenders” and asked the recipients to ensure that “all staff”

received the training to be in “compliance with the Standard.” (Id.) Dunning testified on August

20, 2020, that he could not recall having seen the Dynamics of Female Offenders training. 4 (See

Doc. 44-4 at 127:7–13.)

        Doe also submits a December 2016 email from Shane to Anthony Romero, Deputy

Director of Adult Prisons, about “screening audits.” (See Doc. 44-5.) Shane stated that “since we

started this audit in June, some facilities[, including WNMCF,] have been delinquent EACH

month.” (Id.) Romero emailed Lucero-Ortega and others the same day and stated that the wardens

of noncompliant facilities would need to address the “serious violations” with their staff and take

corrective action with those responsible. (Doc. 44-6.) Lucero-Ortega explains that screening audits

“assess risk of sexual victimization” and are a PREA requirement. (Doc. 45 at 5 (citing 28 C.F.R.

§ 115.41).) The PREA requires facilities to screen new inmates “for potential vulnerabilities or

tendencies of acting out with sexually aggressive behavior.” (Id. (quoting Doc. 45-C at 5).)

        Lucero-Ortega submits six pages of a 117-page 2018 PREA Audit Report of WNMCF.

(Doc. 45-D.) A section entitled Summary of Corrective Action Taken notes that “All inmates at

the facility were provided PREA comprehensive education during April 2018 . . . because many

of the inmates interviewed indicated they did not recall receiving the comprehensive education.”


4
  Doe submitted deposition testimony from Lucero-Ortega and Dunning obtained from another lawsuit arising from
an alleged rape at WNMCF. (See Docs. 44-3; 44-4 (citing Jaramillo v. W. N.M. Corr. Fac., D-101-CV-201901046
(1st Jud. Dist. N.M.)).)

                                                      3
       Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 4 of 17




(Id. at 4.) This section also includes information about screening audits. (See id.) The Report states

that “All staff responsible to conduct the risk screening were provided additional training, to ensure

a thorough understanding of what is required.” (Id.)

       The Report summarizes that “it is evident that staff at WNMCF has been working toward

compliance with the PREA standards. Because of this hard work and actions taken by the facility

and central office, the facility was . . . in compliance with all standards after the corrective action

period.” (Id. at 3.) The report reveals that of the 146 employees then working at WNMCF, 23 had

not received PREA training “as required in the agency’s policy . . . creating a deficiency of 15.8%.”

(Id. at 6.) The facility conducted the necessary training of those individuals in April and May 2018,

which allowed WNMCF to be in compliance with the PREA at the conclusion of the audit. (See

id.)

Consequences of inappropriate relationships between inmates and COs

       Lucero-Ortega testified that inmates were not subject to charges or sanctions for having a

sexual relationship with a CO. (Doc. 44-3 at 166:16–167:23.) Inmates could be charged and

sanctioned for engaging in an “inappropriate relationship” with a CO, which covered a wide range

of conduct, such as receiving contraband from a CO or for having a family member on the outside

engage in a relationship with a CO. (See id.) Dunning, on the other hand, testified that an inmate

can be disciplined for having a romantic or sexual relationship with a CO under the charge of

“inappropriate relationship.” (See Doc. 44-4 at 189:22–190:2.) Dunning stated that while the CO

would be “held to a high standard because of the [PREA,]” the inmate would also be disciplined

and sanctioned if an investigator could “prove that she initiated” the misconduct. (Id. at 191:7–13,

192:18–24, 193:17–23, 194:2–5.) Dunning confirmed that this was his opinion as the PREA

coordinator. (Id. at 191:14–16, 193:24–194:1.)


                                                  4
        Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 5 of 17




Procedural history

        Doe filed suit in New Mexico state court, and Defendants removed it to federal court on

December 6, 2019. (See Doc. 1.) Relevant to the motion under consideration, Doe asserts that

Lucero-Ortega “fostered a culture at the prison that embolden[ed] and empower[ed] correctional

officers to use their positions of power to sexually abuse women in NMCD custody.” (Id. ¶ 69.)

She alleges that “sexual harassment, coercion, and assault by correctional officers at WNMCF

frequently [went] unreported because the victims . . . [were] afraid that they [would] be retaliated

against for reporting or cooperating in investigations into abuse by officers.” (Id. ¶ 70.) Moreover,

women who reported sexual assault or harassment were “often forced to remain in close contact

with and under the control of their abusers” or were “punished for . . . having ‘inappropriate

relationships’ with their abusers.” (Id. ¶¶ 71–72.) Doe alleges that “offending officers are often

serial offenders because they know that women cannot leave the facility and will remain under

their control.” (Id. ¶ 73.) She asserts that:

        [Lucero-Ortega] fostered a sexually abusive culture by:
        a.     negligently hiring, training, supervising, and retaining correctional officers
               who commit violence, harassment, and abuse against women in NMCD
               custody;
        b.     failing to enforce existing policies that, upon information and belief, were
               enacted for the purpose of protecting individuals in NMCD custody from
               being taken advantage of, victimized and abused;
        c.     failing to maintain sufficient camera placement around WNMCF, including
               failing to repair broken or non-functional cameras placed around the prison;
        d.     failing to properly screen correctional officers entering WNMCF, allowing
               them to bring special items to curry favor with and/or bribe certain
               prisoners;
        e.     allowing officers such as Defendant Chee to have extended and
               unsupervised one-on-one time with prisoners;
        f.     failing to follow PREA protocols and procedures;
        g.     refusing to keep prisoners’ PREA grievances and details of resulting
               investigations confidential, leaving victims open to retaliation and further
               harassment from correctional officers and other prisoners, thereby chilling
               prisoners’ ability to report abuse in the first place; and


                                                 5
       Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 6 of 17




       h.      other acts, omissions, customs, and practices in willful, deliberately
               indifferent, and/or reckless disregard of the constitutional rights of women
               in WNMCF custody.

(Id. ¶ 74.) She also asserts that she was harassed and abused by numerous officers for cooperating

in the investigation into Chee’s conduct. (Id. ¶ 77.) Finally, she alleges that “numerous WNMCF

officers have been investigated by the state police for sexual misconduct involving prisoners” that

have led to charges of “felony crimes for physically and sexually assaulting women prisoners.”

(Id. ¶¶ 78–79.) She names four other former COs who were so charged in June 2017, August 2017,

January 2018, and March 2018. (Id. ¶ 80.) Doe brings two claims against Lucero-Ortega under 42

U.S.C. § 1983: (1) Count II: Failure to Protect in violation of the Eighth Amendment (id. ¶¶ 93–

107); and (2) Count III: Supervisory Liability (id. ¶¶ 108–14).

        Defendants moved to dismiss Counts II and III on March 10, 2020. (Doc. 21.) Because

Defendants attached evidence outside of the Complaint to their motion (see Docs. 21-A–B), Doe

sought limited written discovery on the issue of qualified immunity (see Doc. 28). Chief United

States Magistrate Judge Carmen Garza granted the motion and ordered Doe to respond to the

motion to dismiss within 14 days after receiving the requested discovery. (See Doc. 29.) On

September 25, 2020, Doe timely responded, attaching several exhibits to her response. (See Doc.

44.) The motion is now fully briefed. (Docs. 21; 44; 45.)

II.    Legal Standards

       A.      Motions to Dismiss under Rule 12(b)(6)

       In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the Court

“must accept all the well-pleaded allegations of the complaint as true and must construe them in

the light most favorable to the plaintiff.” In re Gold Res. Corp. Sec. Litig., 776 F.3d 1103, 1108

(10th Cir. 2015) (citation omitted). To survive a motion to dismiss, the complaint does not need to


                                                6
       Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 7 of 17




contain “detailed factual allegations,” but it “must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)). “A motion for

judgment on the pleadings under Rule 12(c) is treated as a motion to dismiss under Rule 12(b)(6).”

Atl. Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d 1138, 1160 (10th Cir. 2000) (citation

omitted).

       “If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented

to and not excluded by the court, the motion must be treated as one for summary judgment under

Rule 56.” Armstrong v. N.M. Disability Determination Servs., 278 F. Supp. 3d 1193, 1207 (D.N.M.

2017) (citing Fed. R. Civ. P. 12(d)). “When matters outside of the pleadings are presented to a

court on a motion to dismiss, ‘courts have broad discretion in determining whether or not to accept

materials beyond the pleadings.’” Id. (quoting Lowe v. Town of Fairland, 143 F.3d 1378, 1381

(10th Cir. 1998)). “A court should convert a motion to dismiss into a motion for summary judgment

if the court considers matters outside of the pleadings, but failing to do so ‘is harmless if the

dismissal can be justified under Fed. R. Civ. P. 12(b)(6) standards without consideration of the

matters outside the pleadings.’” Id. (quoting Lowe, 143 F.3d at 1381).

       B.      Motions for Summary Judgment

       “Summary judgment is proper if, viewing the evidence in the light most favorable to the

non-moving party, there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Halley v. Huckaby, 902 F.3d 1136, 1143 (10th Cir. 2018) (quoting

McCoy v. Meyers, 887 F.3d 1034, 1044 (10th Cir. 2018)). “The movant bears the initial burden of

‘show[ing] that there is an absence of evidence to support the nonmoving party’s case.’” Tanner

v. San Juan Cty. Sheriff’s Office, 864 F. Supp. 2d 1090, 1106 (D.N.M. 2012) (quoting Bacchus


                                                  7
       Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 8 of 17




Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891 (10th Cir. 1991)) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986)). “Once the movant meets this burden, rule 56 requires the non-

moving party to designate specific facts showing that there is a genuine issue for trial.” Id. (citing

Celotex, 477 U.S. at 324; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986)). A party

cannot “avoid summary judgment by repeating conclusory opinions, allegations unsupported by

specific facts, or speculation.” Id. (quotation and citations omitted). Instead, the non-moving party

must come forward with “sufficient evidence on which the factfinder could reasonably find” in

her favor. Id. (citations omitted). Evidence that is “merely colorable,” Anderson, 477 U.S. at 249,

or consists only of “[u]nsubstantiated allegations[,]” McCoy, 887 F.3d at 1044, is insufficient.

       C.      Qualified Immunity

       The Court reviews summary judgment motions based on a qualified immunity defense

somewhat differently. See Halley, 902 F.3d at 1144. “When a defendant asserts qualified immunity

at summary judgment, the burden shifts to the plaintiff to show that: (1) the defendant violated a

constitutional right and (2) the constitutional right was clearly established.” Id. (quoting Koch v.

City of Del City, 660 F.3d 1228, 1238 (10th Cir. 2011)). “A constitutional right is clearly

established if it is ‘sufficiently clear that every reasonable official would have understood that what

he is doing violates that right.’” Id. (quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)). “A

Supreme Court or Tenth Circuit decision on point or the weight of authority from other courts can

clearly establish a right.” Id. (citation omitted). “Generally, ‘existing precedent must have placed

the statutory or constitutional question beyond debate’ to clearly establish a right.” Id. (quoting

Redmond v. Crowther, 882 F.3d 927, 935 (10th Cir. 2018)). “The question is not whether a ‘broad

general proposition’ was clearly established, but ‘whether the violative nature of particular conduct




                                                  8
         Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 9 of 17




[was] clearly established.’” Id. (quoting Redmond, 882 F.3d at 935) (internal quotation marks

omitted).

         “If, and only if, the plaintiff meets this two-part test does a defendant then bear the

traditional burden of the movant for summary judgment . . . .” Id. (quoting Koch, 660 F.3d at

1238). And while the “Court must construe the facts in the light most favorable to the plaintiff as

the nonmoving party, ‘a plaintiff’s version of the facts must find support in the record.’” Koch,

660 F.3d at 1238 (quoting Thomson v. Salt Lake Cty., 584 F.3d 1304, 1312 (10th Cir. 2009)). If

the plaintiff’s “version of the facts is ‘blatantly contradicted by the record, so that no reasonable

jury could believe it,’ then [the Court] ‘should not adopt that version of the facts.’” Halley, 902

F.3d at 1144 (quoting Thomson, 584 F.3d at 1312).

III.     Analysis

         A.       The Court will analyze the motion under the standards for motions to dismiss
                  and motions for summary judgment.

         The Court begins by commenting on the somewhat garbled procedural posture in which it

finds this motion. Defendants filed a “motion to dismiss” after they filed their answers. 5 (Doc. 21.)

Confusingly, Defendants included the legal standards for both motions to dismiss and motions for

summary judgment, asserted numbered factual allegations seemingly in accordance with D.N.M.

LR-Civ. 56.1, and attached exhibits outside of the Complaint. (See Docs. 21 at 2–5, 9–11; 21-A;

21-B.) The Court might have expected Doe to file a motion for discovery under Rule 56(d).

Instead, Defendants filed an unopposed motion to stay discovery and to permit limited written



5
  While the parties both refer to the Rule 12(b)(6) “motion to dismiss” standard, Defendants filed their motion after
they filed their answers. (See Docs. 6; 15; 21.) “Because Defendants[] filed their motion after they filed their answer,
their motion may be treated as one for judgment on the pleadings.” Lowe, 143 F.3d at 1381 n.5. Regardless, the
standard for motions to dismiss and motions for judgment on the pleadings is the same, see Atl. Richfield Co., 226
F.3d at 1160, as is “the standard for converting either motion to a motion for summary judgment . . . .” Lowe, 143
F.3d at 1381 n.5 (citing Fed. R. Civ. P. 12(c)).

                                                           9
        Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 10 of 17




discovery related to their motion. (See Doc. 28.) Judge Garza granted the motion. (Doc. 29.) Doe

then filed a response—also including the standards for motions to dismiss and motions for

summary judgment, asserting her own numbered factual allegations, and attaching exhibits. (Doc.

44 at 4–5, 7–12.) She objects to one of Defendants’ exhibits as “hearsay evidence outside of

Plaintiff’s Complaint” 6 and does not address the last 6 of their 14 facts. (Doc. 44 at 6–7.) Similarly,

Lucero-Ortega does not specifically respond to Doe’s factual allegations. (See Doc. 45.) See also

D.N.M. LR-Civ. 56.1(b). She also attempts to explain away several of Doe’s exhibits in her reply

brief without attaching a supporting affidavit. (See id. at 4–8.) In short, the briefing on this matter

has left much to be desired.

         Because of the confusing posture of Lucero-Ortega’s motion, the Court will analyze the

matter under both standards. Under either standard, Doe has not alleged facts or submitted

evidence to demonstrate Lucero-Ortega’s deliberate indifference.

         B.       Doe fails to allege facts necessary to show deliberate indifference.

         Doe asserts Eighth Amendment claims pursuant to 42 U.S.C. § 1983 for failure to protect

and for supervisory liability. 7 Under the Eighth Amendment, prison officials are charged with

providing inmates with “humane conditions of confinement—to include ‘reasonable measures to


6
  To the extent that Doe objects to the content of the exhibit because it involves “prison rumors” and “attempts to
discredit” her, the Court does not admit the exhibit for the truth of the testimony offered by the inmates interviewed,
but only to establish that WNMCF opened an investigation.
7
  Lucero-Ortega first argues that Doe’s Complaint is not sufficiently specific because most of her allegations sound
against “Defendants” collectively. (See Doc. 21 at 16 (discussing Robbins v. Oklahoma, 519 F.3d 1242, 1249–50 (10th
Cir. 2008)).) Doe disagrees, noting that Defendants were all supervisors and presumably subject to the same theory of
liability, making Robbins inapposite. (See Compl. ¶ 2; Doc. 44 at 22 (discussing Briggs v. Johnson, 274 F. App’x 730,
736 (10th Cir. 2008)).) The Court finds that while the Complaint’s allegations are generally sufficient to put Lucero-
Ortega on notice of an Eighth Amendment claim, Doe fails to adequately delineate which allegations form the bases
of the two counts—failure to protect and supervisory liability—both of which she brings under the Eighth Amendment.
Rather, the allegations underlying these two headings are conclusory. (See Compl. ¶¶ 93–114.) Even in response to
Lucero-Ortega’s argument on this point, Doe merely refers to paragraph 74, which “outlines the ways in which
Defendants fostered [the] dangerous culture” at WNMCF. (Doc. 44 at 16.) She fails to distinguish what conduct relates
to each claim, lumping the two claims together in her response. (See Doc. 44 at 12–24.)

                                                         10
       Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 11 of 17




guarantee the safety of the inmates.’” Thorn-Freeman v. Valdez, No. CV 20-448 JAP/GJF, 2020

WL 5369063, at *3 (D.N.M. Sept. 4, 2020) (quoting Gray v. Ade, 2020 WL 3121012, at *4, 818

F. App’x. 792 (10th Cir. June 12, 2020)). “This includes a duty to protect inmates from sexual

assault.” Id. (citing Hovater v. Robinson, 1 F.3d 1063, 1068 (10th Cir. 1993) (“[A]n inmate has a

constitutional right to be secure in her bodily integrity and free from attack by prison guards.”)).

       In Count II, Doe asserts a “failure to protect” claim under the Eighth Amendment. (Compl.

¶¶ 93–107.) She alleges that Lucero-Ortega “failed to protect [her] from sexual assault when [she]

created a dangerous environment rife with sexual abuse at WNMCF.” (Id. ¶ 97.) To make out a

claim under the Eighth Amendment for failure to protect, a plaintiff must show: (1) she “‘is

incarcerated under conditions posing a substantial risk of serious harm[,]’ and (2) ‘. . . the prison

official has a sufficiently culpable state of mind, i.e., that he or she is deliberately indifferent to

the inmate’s health or safety.’” Thorn-Freeman, 2020 WL 5369063, at *3 (quoting Riddle v.

Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)). “[I]t is clearly established that a prison official’s

deliberate indifference to sexual abuse by prison employees violates the Eighth Amendment.”

Keith v. Koerner (Keith I), 707 F.3d 1185, 1188 (10th Cir. 2013) (citations omitted).

       In Count III, Doe asserts an Eighth Amendment claim for supervisory liability pursuant to

§ 1983. (Compl. ¶¶ 108–14.) Because there is no respondeat superior liability under § 1983, Doe

must show that Lucero-Ortega “personally violated her constitutional rights.” Perry v. Durborow,

892 F.3d 1116, 1121 (10th Cir. 2018) (citing Keith v. Koerner, 843 F.3d 833 (10th Cir. 2016)

(Keith II)). To do so, Doe must establish an “affirmative link” between Lucero-Ortega and the

constitutional violation. Id. (quoting Schneider v. City of Grand Junction Police Dep’t, 717 F.3d

760, 767 (10th Cir. 2013)). “This ‘affirmative link’ has had three related, indistinct prongs in

[Tenth Circuit] case law: ‘(1) personal involvement, (2) sufficient causal connection, and


                                                  11
       Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 12 of 17




(3) culpable state of mind.’” Keith I, 707 F.3d at 1188 (quoting Dodds v. Richardson, 614 F.3d

1185, 1195, 1199 (10th Cir. 2010)). The third prong—culpable state of mind—can be established

by showing that the official “acted with deliberate indifference.” See Perry, 892 F.3d at 1122

(quotation omitted); see also Thorn-Freeman, 2020 WL 5369063, at *4.

        Lucero-Ortega focuses her argument on deliberate indifference, the element common to

both claims. She argues that the Complaint fails to assert specific factual allegations to show that

she was aware of the risk of a constitutional injury. (See Doc. 21 at 16.) The deliberate indifference

standard includes a subjective component. Farmer v. Brennan, 511 U.S. 825, 839 (1994). Doe

must allege facts to show that Lucero-Ortega “knew of and disregarded ‘an excessive risk” of

sexual abuse. See Gonzales v. Martinez, 403 F.3d 1179, 1186 (10th Cir. 2005) (quoting Farmer,

511 U.S. at 837). Doe argues that she has and relies on reasoning in Keith II, where the Tenth

Circuit reversed the grant of summary judgment in favor of the warden of the Topeka Correctional

Facility (TCF). (See Doc. 44 at 14 (discussing 843 F.3d 833).) At this stage of the analysis,

however, the Court finds it more appropriate to examine Keith I, which involved the warden’s

motion to dismiss. See 707 F.3d 1185.

        In Keith, a vocational training program instructor unlawfully engaged in sexual acts with

the plaintiff, a female inmate at TCF in 2007. Keith I, 707 F.3d at 1187. The plaintiff alleged that

the instructor and the warden “created and allowed a policy or culture of sexual misconduct at TCF

which placed her at substantial risk of harm, failed to take reasonable measures to abate the culture

of sexual misconduct, and were deliberately indifferent to this substantial risk of harm.” Id. She

alleged “facts indicating previous incidents of . . . sexual misconduct . . . , inconsistent disciplinary

responses to such incidents, structural policy problems at TCF, and a lack of appropriate training

programs.” Id. She also attached a 2010 Kansas Legislative Post Audit Report to her complaint


                                                   12
      Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 13 of 17




“that contained multiple findings regarding [sexual misconduct] at TCF during and subsequent to

her incarceration.” Id. at 1187, 1189. The Tenth Circuit found that the plaintiff’s Eighth

Amendment claim against the warden was plausible because her “complaint refer[red] to facts,

primarily from the Audit Report, that could support a conclusion that [the warden] was aware of

multiple incidents of unlawful sexual conduct at TCF” including “at least 54 incidents of sexual

misconduct . . . between 2005 and 2009 and . . . a 2005 lawsuit over strip searches at TCF,

suggesting that [the warden] may have had knowledge of these accounts.” Id. at 1189. The court

also noted the plaintiff’s allegations, which were substantiated by the Audit Report, of improper

investigations and inconsistent discipline in response to inmate’s complaints of sexual misconduct.

Id. Moreover, the plaintiff cited the Audit Report’s determination that TCF’s policy decisions “not

to address known problems with the vocational training program and the insufficient use of

cameras to monitor inmates and staff [] made TCF ‘ripe for staff misconduct.’” Id.

       The factual allegations in Keith I are far more specific than those asserted in Doe’s

Complaint. In Martinez v. Padilla, the court examined a complaint much like Doe’s and found that

it “deploy[ed] formulaic conclusions rather than the substantial factual allegations necessary to

‘nudge[] her claims beyond the conceivable to the plausible.’” No. CV 19-889 JCH/GJF, 2020 WL

3542289, at *10 (D.N.M. June 30, 2020), R&R adopted, 2020 WL 3972732 (July 14, 2020)

(quoting Keith I, 707 F.3d at 1188). The complaint in Martinez alleged:

       (1) “Defendants have fostered a culture that emboldens and empowers correctional
       officers to use their positions of power to sexually abuse” inmates, (2) assaults go
       unreported because victims will not be taken seriously and are afraid of retaliation,
       and (3) “even after reporting sexual assault allegations and harassment . . . [inmates]
       are often forced to remain in close contact with and under the control of their
       abusers.”




                                                 13
       Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 14 of 17




Id. These are almost identical to allegations in Doe’s Complaint. (See Compl. ¶¶ 69 (“Defendants

. . . fostered a culture at the prison that emboldens and empowers [COs] to use their positions of

power to sexually abuse [inmates]”), 70 (sexual abuse “frequently goes unreported because the

victims . . . are afraid that they will be retaliated against for reporting” it), 71 (“after reporting

sexual assaults and harassment by [COs], [inmates] are often forced to remain in close contact

with and under the control of their abusers”).) And as in Martinez, Doe “conspicuously fails to

allege that any instances of sexual assault occurred at [WNMCF] before” Chee assaulted her. See

Martinez, 2020 WL 3542289, at *10. The four listed charges of sexual misconduct by other COs

at WNMCF are not enough to save Doe’s Complaint, because they all occurred after Chee’s

assault. (See Compl. ¶ 80.) Moreover, Doe fails to make any allegations that Lucero-Ortega had

reason to know that there were faults with camera placement or repair, that COs were not properly

screened for contraband, or that PREA protocols and procedures had not been properly followed.

(See id. ¶ 74.) Nor does Doe allege that these failures led to reported sexual assaults before her

own. In contrast to Keith I, “where numerous allegations had been made prior to the incident in

question and the warden had expressed concern over sexual assaults, [Doe’s] conclusory and

threadbare allegations make it impossible to infer that [Lucero-Ortega] acted with deliberate

indifference.” See Martinez, 2020 WL 3542289, at *10.

       Nor does Doe “point to a policy that discounts inmate allegations [or] . . . allege that one

even exists, let alone allege an instance of this occurring prior to” her own assault.” Id. (citing

Pahls v. Thomas, 718 F.3d 1210, 1226 (10th Cir. 2013) (“A plaintiff must . . . identify the specific

policies over which particular defendants possessed responsibility and that led to the alleged

constitutional violations.”)). Doe simply generalizes that Lucero-Ortega negligently hired, trained,

supervised, and retained COs and failed to enforce unidentified policies. (Compl. ¶ 74(a)–(b).)


                                                 14
        Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 15 of 17




These allegations are conclusory and inadequate to carry her burden. “[W]ithout factual (and non-

conclusory) allegations of prior [misconduct,]” the Complaint “falls well short of adequately

pleading the mental state required to support a supervisory liability claim” or a failure to protect

claim. See Martinez, 2020 WL 3542289, at *10. “And simply proffering allegations that other

courts have found to be dispositive”—e.g., alleging that the defendants “fail[ed] to maintain

sufficient camera placement”—“but then failing to plead even the basic underlying supporting

facts that those courts relied on does not turn [Doe’s] allegations into a plausible claim.” See id.

         Reading the facts in a light most favorable to Doe, the Court finds that she has failed to

adequately assert allegations to show Lucero-Ortega was deliberately indifferent. Consequently,

her Eighth Amendment claims fail, and the motion to dismiss is granted.

         C.       Doe does not submit evidence sufficient to withstand summary judgment.

         Considering the record evidence, the Court finds that Doe fails to create a factual dispute

regarding deliberate indifference. Doe submits several exhibits that she argues provide support for

her claims. First, she submits an email from Shane, the state PREA Coordinator, regarding a

training necessary for all WNMCF staff. (See Docs. 44-2; 44-8.) Dunning, WNMCF’s PREA

Coordinator, later testified that he did not remember the training. Yet Doe offers no evidence to

show that WNMCF was deficient regarding this specific training or any other PREA training

during the relevant time period. And while the PREA Audit Report reveals that there were some

deficiencies in training that were rectified by the end of the reporting period, 8 Doe fails to submit

evidence to show that Lucero-Ortega was aware of any deficiencies.




8
 Additionally, the reporting period closed after the assault here, and it is not clear what dates the 2018 Audit Report
covered. (See Doc. 45-D.)

                                                         15
          Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 16 of 17




           Next, she presents evidence to show Dunning believed that an inmate should be disciplined

for engaging in a sexual relationship with a CO if the inmate initiated the relationship. Yet, Lucero-

Ortega testified that inmates would not be charged for engaging in sexual relationships with COs.

(Doc. 44-3 at 166:23–167:2.) Instead, the “inappropriate relationship” charge could be brought for

other conduct, including asking a CO to bring in contraband, or for a CO engaging in a relationship

with an inmate’s relative. (Id. at 167:11–23.) Doe fails to allege or demonstrate that Lucero-Ortega

had any knowledge that Dunning believed inmates should be disciplined for engaging in sexual

relationships with COs, or even that Dunning’s belief was carried out in investigations by others. 9

           Finally, Doe relies on an email thread between Shane and the Deputy Director of Adult

Prisons regarding WNMCF’s deficiency in screening audits. (Docs. 44-5–6.) Yet Doe fails to

connect these screening audits to Chee’s misconduct, to CO training, or to any alleged environment

that allowed sexual misconduct to occur.

           In sum, while Doe submits evidence she contends supports her claims, she has not

adequately developed an argument to connect the evidence to any alleged deliberate indifference

on the part of Lucero-Ortega. Again, Doe relies on the Tenth Circuit’s decision in Keith II. Yet the

Keith plaintiff submitted evidence that demonstrated the warden “failed to take reasonable steps

to alleviate known risks within TCF.” Keith II, 843 F.3d at 849. The warden “implemented policies

to address . . . sexual misconduct[,] but” the evidence allowed “a reasonable inference that there

was no corresponding supervision or meaningful threat of discipline.” Id. The warden “did not

credit inmates’ testimony” and “presumptively accepted his employees’ word and designated most

claims as unsubstantiated.” Id. The evidence showed that the warden “endorsed a policy that

weighed employee testimony more favorably than an inmate’s, even when the employee refused


9
    Dunning testified that he was “not an investigator.” (Doc. 44-4 at 193:5–6.)

                                                           16
       Case 1:19-cv-01148-RB-CG Document 54 Filed 01/21/21 Page 17 of 17




to take a polygraph and the inmate’s polygraph results corroborated her allegations.” Id. Doe has

simply not provided evidence that begins to approach that in Keith II. There is no evidence of prior

sexual misconduct and no evidence to support an inference that Lucero-Ortega was aware of and

ignored circumstances that posed a risk of sexual assault. While the “Court must construe the facts

in the light most favorable to the plaintiff as the nonmoving party, ‘a plaintiff’s version of the facts

must find support in the record.’” Koch, 660 F.3d at 1238 (quoting Thomson, 584 F.3d at 1312).

Doe’s version of the facts does not find support in the record.

        D.      Lucero-Ortega is entitled to qualified immunity.

        Because Doe fails to establish deliberate indifference, she has not shown that Lucero-

Ortega violated her Eighth Amendment rights. Accordingly, Lucero-Ortega is entitled to qualified

immunity. See Halley, 902 F.3d at 1144.

        THEREFORE,

        IT IS ORDERED that Defendants’ Motion to Dismiss on the Basis of Qualified Immunity

(Doc. 21) is GRANTED. The Court will DISMISS WITH PREJUDICE Count II (failure to

protect) and Count III (supervisory liability).



                                                  ________________________________
                                                  ROBERT C. BRACK
                                                  SENIOR U.S. DISTRICT JUDGE




                                                    17
